Title: To George Washington from John Cox, 25 July–9 October 1773
From: Cox, John
To: Washington, George



Sir
Lisbon 25th of July 1773[–9 Oct. 1773]

having dispos’d of Three bbls of flour as pr Sales Furnishd, the neet proceeds of which I have Remitd as pr advice of Mrs Washington, in the brigtn. Charming Nancy my self Master, the Danger of the Sea & Seizure Exceptd, Which when Reced place to the Credit of your Humble Servt

John Cox





m. Rais


Sales of Two bbls of Supr fine flour weighg 14 Ruves ⟨&⟩ 9 lbs. @ 300 Rais pr Ruve
12.853


Do. of one bbl of Burr midlings 7 Ruves @ 600 pr Ruve
4.200


Do. of Two lb. of Bees Wax @ 300 Rais pr lb.
0.600



 17.653


Shipt in Returns



To one box of Ittalian Flowers, Contng 31 flowers
6.200


To one black Satin peticoat
5.600


To Two Alqrs of Spanish Nuts
2.960


To 400 Walnuts
1.600


To Dispatch the above Articles
0.240



To freight of 3 bbls
0.600


To Custom house Charges, porterage & brokerage, Commis⟨sion⟩
0.600



 17.860


P.S. The Ruve is 32 lbs. & they make a Deduction of


2 pr Ct in weighing.
mill. Rais


The half Joe is
6.400


The Moidore is
4.800


A Guinea is
3.600



 

Philadelphia 9th of October 1773

Mrs Washington will please to Excuse my not buying more nuts, Reasons & Figgs. it happen’d to be a Scarce Time of the Year, the new had not Come in, the fruit Baskits I was Disapointd in by Reason of my Short Stay, but Shall bring them next Voiage. Rose water is in no Demand in Lisbon. I Should be glad of a line from you, my Compliments to all the Family. I hope to Come your way again, from yours Sincearly

John Cox


P.S. I have Sent 2 Curious work Baggs as a preasent to Mrs Washington. one was Enten’d for Miss Pattsey, the other for Miss A. posey—I am now Loading outwards for Lisbon & the West Indies.

